     Case 2:17-cv-01461-KJD-DJA Document 50 Filed 10/27/20 Page 1 of 1



 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                      DISTRICT OF NEVADA
 6                                                  ***
 7    JAMES KW MATLEAN,                                     Case No. 2:17-cv-01461-KJD-DJA
 8                                             Plaintiff,                     ORDER
 9           v.
10    JAMES DZURENDA, Director NDOC, et al.,
11                                          Defendants.
12          The Court granted summary judgment for all Defendants except Jo Gentry, Warden
13   SDCC, Dr. Koehn, Dr. Vicuna, and SL Clark on September 27, 2019. Following entry of
14   separate judgment on the dismissed defendants on September 30, 2019, no party has taken any
15   action of record. On August 27, 2020, the Clerk of the Court notified (#49) Plaintiff that no
16   action of record had been taken for longer than 270 days and that unless Plaintiff took action, the
17   Court would dismiss his complaint for want of prosecution in accordance with Local Rule 41-1.
18   Neither party responded to the Clerk’s notice. Therefore, in accordance with Federal Rule of
19   Civil Procedure 41 (a) and LR 41-1 and good cause being found, the Court dismisses this action
20   for want of prosecution.
21          Accordingly, IT IS HEREBY ORDERED that this action is DISMISSED with
22   prejudice against the remaining Defendants in accordance with Rule 41;
23          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for the
24   remaining Defendants and against Plaintiff.
25   Dated this 27th day of October 2020.
26
27                                 _____________________________
                                   Kent J. Dawson
28                                 United States District Judge
